Citation Nr: 1136444	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), rated as 30 percent disabling prior to September 24, 2010 and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

For the entire appeal period, the Veteran's PTSD symptomatology has resulted in difficulty in establishing and maintaining effective work relationships, but has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood that results in an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

The criteria for an initial 50 percent rating, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in December 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, the RO has obtained all available service treatment records as well as all of the Veteran's VA clinical records of treatment.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  

The Veteran has reported being in receipt of disability benefits with the Social Security Administration (SSA).  The record contains a December 1990 examination report prepared for disability insurance purposes which reflect diagnoses of osteoarthritis of the lumbar spine, sleeping seizure disorder, chronic knee pain, history of right ankle surgery, hypertension and sinus tachycardia.  He reports that he became disabled to physical disorders many years prior to filing this claim.

The U.S. Court of Appeals for the Federal Circuit has held that that VA's duty to assist "is not boundless in scope" and does not require a search for irrelevant records, including SSA disability records.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).  

In a March 2011 rating decision (which has been provided to the Veteran), the RO made a factual finding that the Veteran's SSA records pertaining to physical disorders many years prior to the filing of this claim were not deemed relevant to the initial rating PTSD claim on appeal, which only extends back to October 2006.  At that time, the RO invited the Veteran to claim relevance of SSA records and, if he did so, the RO offered to make attempts to obtain those records.  The Veteran has not argued relevance of the SSA records, and the Board agrees with the RO's assessment that such records are not relevant to the time period in question.  See generally Francisco v. Brown, 7 Vet. App. 55 (1994) (the primary concern for any rating claim is the present level of disability). 

The Veteran was last afforded VA examination to evaluate the current severity of his service-connected psychiatric disorder in September 2010.  This examination report reflects an accurate review of the entire claims folder, contains all findings necessary to decide the claim, and is responsive to the requirements to rate this disability.  The Board has reviewed the lay and medical evidence of record since this VA examination and finds that none of this evidence suggests an increased severity of symptoms to the extent that a higher schedular rating may still be possible.  Thus, there is no duty to provide further medical examination on this initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating.  As held below, the Board concludes that the disability in question has not significantly changed and that a uniform rating is warranted for the time frame addressed in this decision.

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Board observes that the Veteran has been diagnosed with several psychiatric disorders.  His PTSD and MDD have been formally service-connected.  A VA examiner in December 2007 attributed a diagnosis of alcohol abuse in remission as secondary to PTSD, but specifically determined that a diagnosis of pedophilia was not service-connected.  This later diagnosis was assigned a GAF score better than the service-connected disorders.  The examiner also indicated that symptomatology from these diagnosis could not be reasonably delineated.  As such, the Board will deem all psychiatric symptomatology and impairment to be attributable to service-connected disability.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).

For ease of reference, the Board will refer to the service-connected disorder as PTSD and evaluate this claim under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Veteran appeals the assignment of his initial rating for PTSD, which has been assigned a staged rating of 30 percent from October 16, 2006 to September 23, 2010, and 50 percent from September 24, 2010.  As addressed below, the Board finds that the criteria for a 50 percent rating have been met for the entire appeal period, but that the criteria for a rating greater than 50 percent have not been met for any time during the appeal.

In pertinent part, a September 2005 private clinical record reflected that the Veteran was experiencing an acute situational anxiety related to a criminal investigation of child pornographic materials on his computer.  On examination, the Veteran appeared disheveled, tearful at times, speech which was a little rapid, constant hand wringing and a borderline tachy rate.  The Veteran was prescribed Hydroxyzine.  On follow-up evaluations, the Veteran reported anxiety attacks to the point of considering an emergency room visitation.  He had thoughts of self-harm but had not plan or intent.  He described feeling "quite fragile" with outbursts of anxiousness, anger, nightmares and weight loss.  The examiner indicated that the Veteran demonstrated elements of depression and anxiety.

The Veteran's VA clinical records reflect an October 5, 2005 referral for a mental health consultation due to symptoms of stress, anxiety and depressive symptoms.  On an evaluation the next day, the Veteran appeared as casually dressed but somewhat disheveled.  He exhibited anxiety, slight hand tremors and a dysphoric mood.  His stream of thought was clear, he was oriented, had good eye contact and was cooperative.  He reported living with his wife of 20 years but that he had three children with whom he had no contact with.  He stated that his wife told him he yells in his sleep at times.  He reported mood swings, anger problems, irritability and depression.  He was without suicidal and/or homicidal plan or intent.  

Later that month, the Veteran reported problems with increasingly disabling panic attacks and anxiety.  He reported that his anxiety prevented him from driving.  PTSD symptoms of isolation, anxiety, panic attacks, nightmares and reexperiencing events were noted.  On mental status examination, the Veteran was described as an anxious looking man.  He felt out of control of his life and that he was crippled by anxiety.  Mood was dysphoric and affect was constricted.  He was fully oriented with fair recent and remote memory.  He denied suicidal intent but did not want to live like he was living.  Judgment concerning everyday activities and social situations was fair and insight relating to his psychiatric condition was limited.  A GAF score of 49 was assigned.  

Thereafter, the record reflects that the Veteran reported anxiety related to being subject to a criminal investigation.  He also reported some preoccupations with death.  His findings from November to February 2006 were significant for somewhat disheveled appearance, slight depressed mood, and blunted affect.  In December 2005, the Veteran reported engaging in meaningful activities and "functioning reasonably well except for nightmares."  In January 2006, the Veteran reported duties for keeping the website up-to-date for a museum.  The examiner commented that the Veteran appeared to be functioning reasonably well in December 2005 and January 2006.  

On February 6, 2006, a VA clinician observed that the Veteran demonstrated minimal symptoms (sxs) with slight depressed mood.  Otherwise, there was no impairment of attire, thought process, or speech.  A February 9, 2006 evaluation noted that the Veteran had legal problems and reported he was isolated, depressed and angry.  PTSD symptoms of isolation, anxiety, panic attacks and nightmares were noted.  He felt out of control of his life and was described as an anxious looking man.  Judgment concerning everyday activities and social situations was fair and insight relating to his psychiatric condition was limited.  Concentration was poor.  A GAF score of 49 was assigned.  

Later that month and up to September 2006, the Veteran was again observed as demonstrating minimal symptoms such as slight anxiety or mildly depressed mood but otherwise there was no impairment of attire, thought process, speech, hygiene or appearance.  The clinician again asserted that the Veteran appeared to be functioning reasonably well, including exhibiting a sense of humor and adequately managing stress.

In September 2006, the Veteran reported having good and bad days.  He was neatly dressed, goal directed, alert and oriented.  His affect was constricted and mood mild dysphoric.  He was without suicidal/homicidal ideations and/or had no preoccupation with violence.  His memory was good and concentration was fair.  Judgment concerning everyday activities and social situations was fair and insight relating to his psychiatric condition was fair.  A GAF score of 54 was assigned.  

Thereafter, the Veteran continued to report problems with nightmares and anxiety.  He related that he retired because of physical conditions such as diabetes, two herniated disc surgeries, and major foot reconstruction.  Nonetheless, he stayed active and involved with the Red Cross and other volunteer work.   He struggled with anger problems and nightmares which affected his sleep.  He obtained some decreased severity of symptoms with prescriptive medications.  Mental status examinations were significant for mild depressed mood, slight anxiety and tired appearance, but otherwise demonstrated no impairment of thought process, speech, hygiene or appearance

A December 2006 letter from a VA clinical psychologist reported that the Veteran held diagnoses of pedophilia and sexual disorder not otherwise specified (NOS) (DSM-IV Diagnostic Codes 302.2 and 302.9, respectively).  The examiner had been extremely pleased with the Veteran's counseling progress and it was not felt that he represented an ongoing threat to the community.

In a statement received in December 2006, the Veteran's spouse described her personal observations of the Veteran's nightmares, anxiety attacks, depression, recollection of wartime events and being haunted by wartime events.

A February 2007 VA sleep consultation noted spousal observations that the Veteran was having violent dreams wherein he awoke physically attacking her.  A sleep study resulted in an impression that the Veteran's sleep impairment was attributable to a psychiatric disorder.  Thereafter, the Veteran and his spouse reported continued violent, active nightmares.  A June 2007 mental status examination revealed that the Veteran was alert, oriented and with good memory.  Speech was goal-directed and thought content was reality based.  His affect was flat and mood was mildly dysphoric.  Concentration, judgment and insight were fair.  The Veteran was neatly dressed.  A GAF score of 53 was assigned.  

It was reported in December 2007 that the Veteran's sleep disorder continued.  He had violent nightmares that often resulted with him falling out of bed.  He reported that he assaulted his wife at times in the past while still asleep.  Examination revealed his recent memory was poor and his speech was slow and disjointed.  Concentration was poor.  Judgment concerning everyday activities and social situations was good and insight relating to his psychiatric condition was good.  Thought content involved frustration with sleep problems.  The Veteran was neatly dressed in casual clothing.  A GAF score of 52 was assigned.  

In December 2007, the Veteran underwent VA Compensation and Pension (C&P) examination which included psychological testing.  Mental status examination revealed the Veteran was casually dressed and groomed with fair hygiene.  His speech was normal.  He was cooperative, appeared to give best efforts, and felt to be a semi-reliable historian.  He appeared to have poor impulse control.  He was alert and oriented times three.  Memory was intact and thought content revealed no suicidal, homicidal, assaultive, delusional ideation or hallucinations.  He performed serial 7s fairly slowly with many errors.  His insight and judgment were fair.  He had no difficulty with understanding simple commands.  On mini mental state examination, the Veteran scored 26 out of 30 which was not suggestive of organic brain damage.  The mood questionnaire suggested depression which was moderate in degree.  The examiner noted that the Veteran appeared able to take care of his own personal needs by self-description.  He performed "some" household chores, "occasionally" showered, and related "ok" to people he knew.  He previously had effective work and social relationships.

The examiner diagnosed PTSD and dysthymia related to military service with a GAF score of 55, and alcohol abuse in remission related to military experience with a GAF score of 65.  The examiner also offered an additional diagnosis of pedophilia not related to military experience with a GAF score of 55.  The examiner further commented that the symptoms from these diagnoses could not be totally delineated from each other.  

The examiner stated that the Veteran's psychiatric symptoms caused, at most, mild occupational and social impairment although generally he functions satisfactorily with routine behavior, self-care and normal conversation.  The examiner stated that the Veteran's moderately depressed mood, increased irritability, anxiety, low energy, low self esteem, increased self-blame, decreased interest, diminished enjoyment and fatigue did impact his work performance but much of this was not related to his military experience.  His military related psychiatric diagnoses were noted by the examiner to be cumulatively mild in severity compared to other veterans that the examiner evaluated with relatively mild precipitating military stressors.  The examiner stated that the Veteran did not tend to greatly exaggerate his symptoms and that he had relatively good relationships to include a marriage of over 22 years.  The examiner related that the Veteran had a relatively good work history plus he generally previously had effective work and social relationships.  

Thereafter, VA clinical records include a March 2008 evaluation wherein the Veteran related that he constantly wakes up in his sleep with nightmares.  He also stated that he was not social and that he had very few friends.  The Veteran was afraid to go anywhere by himself.  He had a long-standing estrangement with his children from a prior marriage, and one son did not want the Veteran in his life.  On mental status examination, the Veteran was neatly dressed in casual clothing.  His speech was slow and meandering in flow.  Affect was constricted with mood being moderately dysphoric.  The Veteran was alert and oriented.  The examiner assessed as fair the Veteran's memory, concentration, judgment and insight.  A GAF of 55 was assigned.

In a statement received in April 2008, the Veteran argued that his 30 percent evaluation for PTSD did not take into account his taking medications of Hydroxyzine, Buspirone, Amitriptyline, Sertraline, Prazosin, Clonazepam, Rispirodone and Dicyclomine (for upset stomach).  He argued that his life had been more than "1/3" "disrupted" due to his psychiatric disorder, as he had constant early awakening due to nightmares, had very few friends, and was afraid to leave the house or even take a shower without the presence of his spouse.  He described an inability to forget war-related events.  He otherwise argued that "100% of [his] life" had been affected by his PTSD.  The Veteran's spouse endorsed this statement by signing the written statement.

A May 2008 VA clinical record noted that the Veteran remained married and that he was doing better in general.  He occupied himself with yard work.  However, he still had nightmares which caused him to fall out of bed.  Examination revealed that he was neatly dressed.  His speech was slow and at a meandering rate.  There were no hallucinations/delusions, preoccupations with violence and/or suicidal/homicidal ideations.  He was alert, and his concentration and memory were fair.  Judgment concerning everyday activities and social situations was fair and insight relating to his psychiatric condition was fair.  A GAF score of 55 was assigned.  

In a VA Form 9 received in November 2008, the Veteran reported that he could not sit through his church service without anxiety.

Thereafter, a June 2009 VA clinical record noted the Veteran's report that he was doing "fairly well, with a stable mood and little irritability."  However, his spouse reported that he constantly talked in his sleep.  An August 2009 VA clinical record noted the Veteran's report that he was "managing [PTSD] symptoms pretty well" except for feeling somewhat down after the loss of a pet.  On mental status examination, the Veteran was alert and attentive with adequate grooming and appropriate attire.  He conversed easily with no extremes of psychomotor activity or mood.  Affect was in reduced range.  Thoughts were relevant absent suicidal, homicidal or psychotic ideations.  The clinician, who noted being unable to obtain an extensive history review due to lack of time, provided a diagnosis of PTSD with a GAF score of 55.

A September 2009 psychiatric evaluation noted that the Veteran was alert and attentive on mental status examination.  He verbalized easily without pressured speech.  No abnormal movements or obvious tremor was observed.  The Veteran had a mildly anxious mood with constricted affect.  Thoughts were coherent and relevant.  No suicidal, homicidal or psychotic ideation were expressed.  The examiner offered a GAF score of 55-60.

A February 2010 VA psychiatric note included the Veteran's general report that his buspirone prescription had reduced his anxiety.  He did feel worse during overcast, winter months.  He was experiencing frustration and poor judgment due to family and church stressors.  On mental status examination, the Veteran was alert and attentive.  He was somewhat overweight appearing with adequate grooming and attire.  Speech had a drawl-like style.  Affect was constricted.  Thoughts were relevant.  No suicidal, homicidal or psychotic ideation appeared present, but the Veteran did express frustration at others.  His energy was mid-level with a stable appetite and weight.  The examiner offered an impression of PTSD with the Veteran describing "some mild seasonal/worsening, appearing relatively stable despite stressors."  A GAF score of 55-60 was provided.

A July 2010 VA psychiatric note included the Veteran's report of a disturbed sleep cycle and "foggy" thinking.  He had melancholic periods once or twice per month manifested by sadness, mostly about having no contact with his children for the past 25 years.  On mental status examination, the Veteran was alert and attentive with adequate grooming and attire.  He conversed easily.  Affect was constricted.  Thoughts were relevant.  There were no active suicidal, homicidal or psychotic ideations, but Veteran did report passive suicidal ideations during melancholic periods.  He denied concentration or memory complaints.  His energy was mid-level with a stable appetite and weight.  The examiner offered an impression of PTSD and depression with occasional more depressed periods occurring about twice monthly.  Otherwise, the Veteran did not have significant active symptoms during the visitation.  A GAF score of 55-60 was provided.

In September 2010, the Veteran underwent an additional VA C&P examination with benefit of review of his claims folder.  The Board notes that this examination report clearly reflects an extensive review of the Veteran's treatment history.  At this time, the Veteran reported that he stayed to himself and had nightmares 3 to 4 times a week.  He denied flashbacks and/or intrusive thoughts but reported that he was hypervigilant and did not trust people.  He stated that he had acquaintances but no friends.  He also related that he did not have a relationship with his children and had not talked to them in over 20 or so years.  He reported feelings of hopelessness, helplessness, worthlessness, no energy, sadness, irritability, avoidance of crowds, and lack of enjoyment in life.  He also related that he did not pursue any recreational/leisurely activities.  Difficulty with concentration, isolation and withdrawal were reported.  He could not be in crowds and did not trust anyone.  He indicated that his symptoms affected total daily functioning due to isolation and withdrawal.  He could not establish and maintain effective work relationships.  The examiner described the severity of symptoms as moderate.

The Veteran reported a nonexistent relationship with his siblings and children but reported a good relationship with his wife.  The Veteran was unemployed and had not worked for 23 years.  It was noted that the Veteran was physically disabled but his unemployment was not due to his mental condition.  

On mental status examination, the Veteran's orientation was within normal limits.  Appearance and hygiene were appropriate and he maintained good eye contact.  Affect and mood showed anxiety and depressed mood.  Communication and speech were within normal limits.  He showed impaired attention and/or focus and he had difficulty with staying on task and getting things completed because he could not concentrate.  He was without panic attacks, suspiciousness, delusions, hallucinations and/or obsessive compulsive behavior.  His thought process was appropriate, he was able to understand directions and judgment was not impaired.  Abstract thinking and memory were normal.  He was also without suicidal or homicidal ideation.  

Overall, the VA examiner diagnosed PTSD and moderate, recurrent major depressive disorder which were interrelated.  The examiner stated that intermittently the Veteran is unable to perform activities of daily living (but he can provide self-care) because of the PTSD and depression.  The examiner stated that the Veteran had difficulty establishing and maintaining effective work/school, social relationships and effective family role functioning.  The Veteran was noted to have an intermittent ability to perform recreation or leisurely pursuits because of the PTSD and depression.  The Veteran's psychiatric prognosis was poor.  It was noted that he had been experiencing PTSD for over 44 years and that he believed that there was no hope.  A GAF score of 55 was assigned.  

Thereafter, the Veteran complained of ongoing difficulties with PTSD.  In October 2010, the Veteran reported that his nightmares were not problematic although he continued to experience nocturnal movements.  He was likely gaining weight as a result of increased cravings for candy.  His energy was improving with the resolution of an Achilles injury.  He reported reduced concentration.  On mental status examination, the Veteran was alert and attentive.  He was adequately groomed and casually attired.  He conversed easily.  Affect was constricted and mood was anxious.  Thoughts were organized and relevant.  There were no suicidal, homicidal or psychotic ideations/perceptions.  Concentration and memory were reduced.  Judgment and insight were without gross deficits.  A GAF score of 50-55 was assigned.  

In November 2010, the Veteran reported being active in church but that he avoided much else.  He denied homicidal ideation and reported his last suicidal ideation was after his second divorce.  On mental status examination, the Veteran was casually dressed.  His speech was spontaneous and normal in pace and volume.  He kept the discussion light and mostly talked about his dog.  He was alert and oriented in all spheres absent delusions/hallucinations.  Insight was good and judgment intact.  A GAF score of 55 was assigned.  

In February 2011, the Veteran reported having a tough winter with social avoidance.  He related that he had not been active in church but that he enjoyed games on facebook 6-8 hours a day.  It was noted that a few friends came over to his house but that he and his wife avoided crowds and social commitments.  He did not see his children or grandchildren and it had been decades since he was around them.  He had previously volunteered for the Red Cross, but none since 1996.  Examination revealed he was clean and well groomed.  He had normal motor activity.  Speech was normal in pace and volume.  He was alert and oriented in all spheres with an intact memory.  He denied delusions/hallucinations.  Insight was fair and judgment intact.  Mood was mildly depressed.  A GAF score of 60 was assigned.  

After a review of the entire evidentiary record, the Board finds that a 50 percent evaluation for PTSD is warranted for the entire appeal period.  In this respect, the VA examiner in September 2010 provided opinion that the Veteran's service-connected PTSD resulted in difficulty in establishing and maintaining effective work relationships which supports the 50 percent evaluation assigned effective to the date of this VA examination.  

Notably, the September 2010 VA examination which led to the increased "staged" rating was based upon review of the entire claims folder which, in the Board's opinion, reflects a history of psychiatric impairment which was slightly worse at the beginning of the appeal period.  For example, the Veteran initially demonstrated a disheveled appearance, agitated psychomotor activity, panic attacks, and speech abnormalities that have largely improved over the course of appeal.  

The Veteran himself reported in May 2008 that he was doing better generally as a result of psychiatric treatment.  He later reported an improvement of his nightmares after treatment also.  Additionally, the Veteran's GAF scores have shown a gradual improvement from scores of 49 demonstrated in October 2005 and February 2006 to GAF scores in the 50's thereafter.  

On essentially the same evidence, a VA examiner in 2007 opined that the Veteran's PTSD resulted in mild occupational and social impairment while the 2010 VA examiner found that the Veteran's service-connected PTSD resulted in difficulty in establishing and maintaining effective work relationships.  The Board interprets these equally valid and competing impressions in the light most favorable to the Veteran, and finds that his PTSD has resulted in difficulty in establishing and maintaining effective work relationships for the entire appeal period.

However, the Board finds that the criteria for a 70 percent rating have not been met, or more nearly approximated, for any period of time during the appeal period.  In this respect, the credible lay and medical evidence does not show that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood that results in an inability to establish and maintain effective relationships.

In this case, the Veteran has reported a host of PTSD symptoms such as isolation, anxiety, panic attacks, depressed mood, increased irritability, low energy, low self esteem, increased self-blame, decreased interest, diminished enjoyment and nightmares.  

The record reflects a fairly chronic impairment of affect and mood which has been clinically described as between mild and moderate in degree.  The Veteran demonstrated some impairment of grooming in late 2005 and early 2006 which has not been replicated since September 2006 (which is before the effective date of award).  The Veteran has reported episodes of panic which have prevented him from functioning independently, but these episodes have also reportedly improved.  Mental status examinations also described some abnormality of speech in September 2005, December 2007 and March 2008; panic attacks in 2005; and memory/concentration impairment in December 2007 and October 2010.

Otherwise, the multiple additional mental status examinations reflect normal clinical findings for speech, memory and concentration.  The minor speech abnormalities reported on three occasions do not rise to the level of illogical, obscure or irrelevant.  There are no obsessional rituals which interfere with routine activities, instances of impaired impulse control (such as unprovoked irritability with periods of violence) or spatial disorientation.  There is also no history of homicidal or psychotic symptoms.  On one occasion, the Veteran endorsed a thought of suicidal feelings absent any intent or plan.  

In this context, VA examiners in 2006 evaluated the Veteran's overall psychological, social, and occupational functioning" as consistent with serious to moderate in degree (GAF 49) which has steadily improved during the course of the appeal in the VA clinical setting to a high of 60.  The VA examiner in September 2010, however, provided an overall GAF score of 52 which is entirely consistent with the evidentiary record.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating.

In this case, there is no medical opinion indicating that the Veteran's PTSD has resulted in an inability to establish and maintain effective relationships.  

The Board acknowledges the Veteran's argument of a greater interference with establishing relationships.  For example, the Veteran informed the VA examiner in September 2010 that he could not establish effective relationships, and informed a VA clinician in 2011 that he last volunteered for the Red Cross in 1996.  This history, however, is not accurate.  In January 2006, the Veteran reported maintaining the website for a museum.  In September 2006, the Veteran reported that he was active in the Red Cross and other volunteer activities.  In February 2010, he expressed frustration with regard to his church-related activities.  The record also establishes that the Veteran has remained married to his wife for over 20 years with a generally good relationship.  In December 2007, the Veteran reported that he got along "ok" with people he knew.

In totality, the Board does not find that the evidence as a whole establishes that the Veteran meets, or more nearly approximates, the criteria for a 70 percent rating for any time during the appeal period.  In so deciding, the Board finds that the allegations of the Veteran and his spouse have generally been credible and consistent with the record, but that his more recent denials of a having no relationships/activities with individuals other than his spouse is not accurate when viewed against his prior statements.

In any event, the testimony of the Veteran and his spouse alone does not provide a basis for a higher rating.  Stated differently, the credible medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  However, the manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which result in an inability to establish and maintain effective relationships.  The perceptions of the Veteran and his spouse regarding a higher level of disability are greatly outweighed by the findings and opinions of the VA examiners in this case, who have greater expertise and training than the Veteran and his spouse in evaluating mental disorders.

The Board further notes that referral for extraschedular consideration is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Veteran has credibly reported a host of PTSD symptoms and their resultant effects.  As indicated above, the criteria of Diagnostic Code 9411 only provides examples and the Board may utilize any relevant factor which speaks to the issue of occupational or social impairment.  Mauerhan, 16 Vet. App. 436 (1992).  The Board has analyzed all of the Veteran's symptoms in this analysis, and notes that the criteria allows for a schedular rating in excess of 50 percent.  The facts, however, do not justify a higher rating still.  Therefore, there is no reason to believe that the average industrial impairment from this disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.

Lastly, the Board notes that while it is shown that the Veteran is unemployed, his unemployment has not been attributed to his service-connected PTSD.  Rather, the Veteran has been shown to be physically disabled.  Consequently, the Board finds there is no implicit claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran, of course, is free to raise this claim at any time if he believes the criteria for entitlement have been met.

ORDER

An evaluation of 50 percent disabling for PTSD with MDD, but no higher, is granted for the entire appeal period.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


